Title: From Thomas Jefferson to Richard Claiborne, 3 February 1781
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
In Council Febry. 3d. 1781

The establishment of a Harness Manufacture in Albermarle, seems advisable, but the Barracks will be much better than Charlottesville, because the German commanding Officer may and probably will prohibit the men from leaving the Barracks.
The necessity of the most active exertions to procure provisions for our Army has obliged us to require Mr. Brown to appoint a Deputy in each County, instead of each Senatorial district, as formerly intended. The place of delivery of the Waggons and Teams shall be notified to the County Courts by these Deputies. It will probably be at their Offices.
I inclose you your Warrant for half a Million of pounds which I hope will enable you to procure drivers among other purposes which will require money from you.
I am &c.,

T. Jefferson

